Citation Nr: 0604499	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  03-27 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an extension of a temporary total disability 
rating based on the need for convalescence beyond February 
28, 1996, for keratoconus.


REPRESENTATION

Appellant represented by:	Melinda K. Hart, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
October 1990.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  Thereafter, jurisdiction of 
the case was transferred to the RO in Roanoke, Virginia.

By way of procedural history, the veteran filed a claim for a 
temporary total rating in April 1996.  In a May 1996 rating 
decision, the RO granted a temporary total rating from 
December 13, 1995, to February 1, 1996, based on surgical 
treatment necessitating convalescence.  The veteran submitted 
a notice of disagreement in October 1996.  In a January 1997 
rating decision, an extension of the temporary total 
evaluation through February 1996 was granted.  A statement of 
the case was issued in July 2003 and the veteran submitted a 
substantive appeal in July 2003.  


FINDING OF FACT

As of February 28, 1996, the veteran's eyesight had returned 
to better than preoperative levels; further convalescence was 
not required.


CONCLUSION OF LAW

The criteria for an extension of a temporary total rating 
based on post-surgical convalescence for keratoconus beyond 
February 28, 1996, have not been met.  38 C.F.R. § 4.30 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The record reflects that through the statement of the case 
and a letter dated in June 2004 from the RO, the veteran has 
been informed of the evidence and information necessary to 
substantiate her claim, the information required of her to 
enable VA to obtain evidence in support of her claim, the 
assistance that VA would provide to obtain evidence in 
support of her claim, and the evidence that she should submit 
if she did not desire VA to obtain such evidence on her 
behalf.  Although VA did not specifically inform the veteran 
that she should submit any pertinent evidence in her 
possession, it did inform her of the evidence that would be 
pertinent and that she should either submit such evidence or 
provide VA with the information necessary for VA to obtain 
such evidence.  Therefore, the Board believes that she was on 
notice of the fact that she should submit any pertinent 
evidence in her possession.  She was given ample opportunity 
to respond and submit evidence.  

The record also reflects that all medical records pertinent 
to this claim have been obtained.  In addition, the veteran 
was afforded an informal conference at the RO.  Neither the 
veteran nor her representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
In fact, both the veteran and her representative have 
requested the Board to decide the appeal based on the 
evidence currently of record.  The Board is also unaware of 
any outstanding evidence that should be obtained.  Therefore, 
the Board is also satisfied that VA has complied with the 
duty to assist provisions of the VCAA and the pertinent 
implementing regulation.  

Following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the veteran's claim.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.



Factual Background

The evidence of record notes that the veteran underwent a 
penetrating keratoplasty for her left eye in December 1995.  
Follow-up reports dated in February 1996 and April 1996 note 
that the eye looked great and was healing well.  On February 
9, 1996, the veteran's uncorrected visual acuity was 20/70 
and corrected it was 20/40.  

A May 6, 1996, letter from the doctor who performed the 
surgery, J.C. Hays, M.D., notes that as of April 5, 1996, the 
veteran's corrected visual acuity was 20/40.  The graft was 
noted to be healing fine.  Also noted was the veteran's 
complaint that she had had blurry vision for the past four 
months and was unable to work.  

A May 8, 1996, medical record from Dr. Hayes notes that the 
graft looked great.  The veteran was seen because she wanted 
to get glasses to improve her everyday vision for activities 
such as watching television or doing computer work.  It was 
noted that she could not drive comfortably with her current 
visual acuity.  She stated that she experienced a glare.  

A May 20, 1996, statement from Dr. Hays notes that the 
veteran underwent a corneal transplant on December 13, 1995, 
for her left eye.  There was no surgery on her right eye.  On 
February 9, 1996, uncorrected visual acuity was 20/70 and 
with a minimal glass lens it was 20/40 -3.  Dr. Hays further 
stated that recuperation from a transplant such as the 
veteran underwent is a long process with stitches in for ten 
to sixteen months.  He went on to state, "However, when 
vision is restored better than preoperative levels the 
'recuperation period' probably should be considered over.  
This occurred in February and was documented 2/9/96."  

According to a May 22, 1996, statement from the veteran, her 
visual acuity was 20/70, uncorrected.  She stated that 
although it could have been corrected to 20/40   -3 with 
glasses, none were prescribed.  Hence, she was attempting to 
function with 20/70 vision from February 9, 1996, to May 8, 
1996.  She stated that Dr. Hays wrote her first postoperative 
prescription for corrective lenses on May 8, 1996.  Before 
then she could not drive safely, do computer work, or read 
without difficulty.  

In a June 29, 1996, statement from the veteran, she requested 
an extension of her temporary total rating until May 9, 1996, 
because she did not receive prescription glasses until that 
date.  

In a July 1999 statement the veteran stated that she wanted 
the temporary total evaluation to extend through November 
1996.  

A letter from W. Solley, M.D., received in August 1996, notes 
that the veteran was seen in the eye clinic in July 1996.  
She had 20/200 vision in her left eye, with her current 
correction.  A new glasses prescription was given which was 
expected to correct her left eye vision to 20/25.  

An August 1996 VA contact form notes that the veteran is 
legally blind and glasses give her double vision.  She can 
only use special contact lenses.  A September 1996 VA eye 
clinic progress note states that the veteran needs contact 
lenses for vision.  Uncorrected vision was noted to be 20/200 
and corrected vision was noted to be 20/25.

In an August 13, 1996, statement, the veteran stated that she 
was scheduled to receive glasses on August 15, 1996.  She 
stated that she will try them until August 30, 1996, and at 
that time the VA physician will decide if she needs to be 
fitted for a contact lens.  

In her notice of disagreement dated in October 1996, the 
veteran stated that the temporary total rating should be 
extended until October 1996 because that is when she received 
her contact lens.



Analysis

The veteran has been assigned a temporary total convalescent 
rating effective from December 13, 1995, through February 28, 
1996; however, she claims that she should be awarded 
convalescent benefits for an additional period of time.

Under applicable criteria, a total disability rating will be 
assigned without regard to other provisions of the rating 
schedule when it is established by the report at hospital 
discharge or outpatient release that entitlement is warranted 
under paragraph (a)(1), (2), or (3) of this section effective 
from the date of hospital admission and continuing for a 
period of one, two, or three months from the first day of the 
month following such hospital discharge or outpatient 
release.  The referenced paragraphs provide that total 
ratings will be assigned if treatment of a service-connected 
disability resulted in: 

(1) Surgery necessitating at least one month of 
convalescence; 

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); 

(3) Immobilization by cast, without surgery, of one major 
joint or more.  

A total rating may be extended for one, two, or three months 
beyond the initial three months period under paragraph 
(a)(1), (2) or (3) of this section; extensions of one or more 
months up to six months beyond the initial six months period 
may be made under paragraph (a)(2) or (3) of this section 
upon approval of the Adjudication Officer.  38 C.F.R. § 4.30.

After carefully reviewing the objective evidence of record, 
and the contentions of the veteran, the Board concludes that 
an extension of a temporary total rating beyond February 28, 
1996, under the provisions of 38 C.F.R. § 4.30, is not 
warranted.  The record reflects that the veteran underwent 
corneal transplant surgery in December 1995 for keratoconus 
of the left eye.  The surgeon who performed the surgery 
stated that the veteran's recuperation period should be 
considered over when vision was restored to better than 
preoperative levels, which he stated was on February 9, 1996.  
The veteran was seen by eye doctors since that time, and has 
required corrective lenses.  In addition, the veteran has 
claimed that she could not work until May 1996 because of her 
poor vision.  However, there is no medical documentation that 
the veteran was unable to wear corrective lenses or unable to 
work due to an extended need for convalescence after her 
corneal transplant surgery.  She has claimed that she is 
entitled to an extension of the temporary total rating until 
May 8, 1996, the date of her first postoperative prescription 
for corrective lenses, and until October 1996, the date of 
receipt of her contact lens, as well as until November 1996, 
for unlisted reasons.  The only medical opinion of record 
notes that her convalescence ended when vision was restored 
to preoperative levels in February 1996.  The Board 
understands that the veteran's vision has since required 
corrective lenses and a contact lens but these facts do not 
meet any of the above-mentioned criteria for entitlement to 
an extension of her temporary total rating.


ORDER

Entitlement to an extension of a temporary total disability 
rating based on the need for convalescence beyond February 
28, 1996, is denied.





____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


